Citation Nr: 1032261	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for instability of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent 
for residuals of left knee injury, traumatic arthritis.

3.  Entitlement to a compensable disability rating for scar 
laceration of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the RO in May 2005 and in September 2005 
that, in pertinent part, denied increased disability ratings for 
service-connected instability of the left knee; residuals of left 
knee injury, traumatic arthritis; and scar laceration of the 
right thigh.  The Veteran timely appealed.

This claim was also developed in the matters of service 
connection for gastroesophageal reflux disease and an increased 
compensable evaluation for status-post gastritis and stomach 
surgery, including scar.  The latter matter was addressed in an 
August 2006 rating action and the Veteran filed a notice of 
disagreement in October 2006.  A substantive appeal was not filed 
following issuance of a statement of the case in January 2007.  
The Veteran did not file a notice of disagreement following an 
October 2007 rating action denying service connection for 
gastroesophageal reflux disease.  See 38 C.F.R. § 20.200 (2009) 
(An appeal consists of a timely filed notice of disagreement in 
writing and after a statement of the case has been furnished, a 
timely filed substantive appeal.).  Jurisdiction is limited to 
the issues cited on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.




REMAND

On his VA Form 9 submitted in October 2006, the Veteran requested 
a video conference hearing before a Veterans Law Judge with 
regard to each of the claims on appeal.  The RO scheduled a video 
conference hearing for December 18, 2007.  

In December 2007, the Veteran's representative requested that the 
hearing be rescheduled due to the Veteran's conflicting 
appointment with an orthopedic surgeon for medical treatment.

In August 2010, the Veteran's representative indicated that the 
Veteran still desired a video conference hearing.

A review of the record indicates the Veteran has not been 
afforded a hearing, and has not otherwise withdrawn his request.
  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to a Veteran who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video 
conference hearing at the RO before a 
Veterans Law Judge, with appropriate 
notification to the Veteran and his 
representative.  After a hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


